Citation Nr: 0208902	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  94-36 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service connected post traumatic stress disorder (PTSD) 
prior to June 9, 1998.

2.  Entitlement to an evaluation in excess of 50 percent for 
the service connected PTSD from June 9, 1998.

(The issues of entitlement to service connection for a back 
disability and service connection for hearing loss on a 
direct incurrence basis and pursuant to the provisions of 38 
U.S.C.A. § 1151 as a result of VA hospitalization and surgery 
in March 1988 will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1943 to March 
1946.

This appeal arises from rating decisions of the Muskogee, 
Oklahoma Regional Office (RO), which denied the claim of 
entitlement to service connection for hearing loss and a back 
disability.  By rating decision in March 1998, entitlement to 
service connection for PTSD was granted and 30 percent 
evaluation was assigned effective from the date of claim on 
November 6, 1995.  By rating decision in March 1999, a 50 
percent evaluation was assigned for PTSD effective from June 
9 1998.  

In regard to the instant claim for higher evaluations for the 
service-connected PTSD, the United States Court of Appeals 
for Veterans Claims (Court) has held that, unlike in claims 
for increased ratings, "staged ratings" or separate ratings 
for separate periods of time based on the facts found may be 
assigned following an initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the March 1998 rating action was the initial grant of service 
connection for PTSD, the Board will continue to consider 
whether additional staged ratings should be assigned for the 
veteran's service-connected PTSD.  In this way, the Court's 
holding in Fenderson will be complied with in the disposition 
of the veteran's appeal. 

The Board is undertaking additional development on the issues 
of entitlement to service connection for a back disability 
and service connection for hearing loss on a direct 
incurrence basis and under the provisions of 38 U.S.C.A. 
§ 1151 as a result of VA hospitalization and surgery in March 
1988 pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a) 
(2)).  When it is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 (to be codified at 
38 C.F.R. § 20.903.)  After giving notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  During the pendency of this appeal dating from the grant 
of service connection for PTSD on November 6, 1995, the old 
psychiatric rating criteria in effect prior to November 7, 
1996 are more favorable to the veteran's claim.

3.  From the date of claim on November 6, 1995, to the 
present time, the veteran's service connected PTSD has 
rendered him demonstrably unable to obtain or retain 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service connected PTSD, effective from the date of claim 
on November 6, 1995, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the March 1998 and March 1999 rating decisions of the 
evidence needed to substantiate his claim for higher 
evaluations.  He was provided an opportunity to submit such 
evidence.  Moreover, in the March 1999 statement of the case 
and June 2000 supplemental statement of the case, the RO 
notified the veteran of all regulations relating to his claim 
for a higher rating for PTSD, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The Board finds that the information provided to 
the veteran specifically satisfies the requirements of 
38 U.S.C.A. § 5103 (West Supp. 2001) in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
VA and private treatment records have been obtained and the 
veteran has been provided several VA rating examinations.  In 
short, the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  


Factual background

On VA psychiatric examination in December 1995, it was noted 
that the veteran had worked for 46 years as a preacher until 
about 8 years before.  Thought processes were marked by 
extreme circumstantiality.  There were no auditory or visual 
hallucinations.  Mood was extremely irritable and dysphoric.  
Affect was blunted and withdrawn.  Insight and judgment were 
normal.  Cognitively the veteran was alert and oriented times 
4.  Concentration and short term memory were impaired.  A 
Global Assessment of Functioning (GAF) score of 55 to 60 was 
assigned.  

A March 1997 statement from Bruce Bell, M.D., indicates that 
the veteran's mood was composed of anger, sadness and 
frustrated isolation.  The veteran was non-delusional and 
non-psychotic.  

On VA psychiatric examination in June 1997, the veteran's 
claims folder was available and was reviewed.  The veteran 
complained of being frustrated, depressed and cantankerous.  
He was having trouble sleeping due to dreams and nightmares.  
Medication was helping some.  The veteran described having 
severe levels of anger and had no friends at the present 
time.  He would cry frequently due to loneliness or over a 
conflict with his wife.  The veteran had not received 
treatment for psychiatric disability.  The veteran was 
casually dressed, angry and frustrated.  Speech was very 
circumstantial and the veteran had trouble achieving goals.  
Mood was depressed and affect was flattened and blunted.  The 
impression was mild to moderately severe PTSD and a GAF score 
of 55 to 60 was assigned.  

By rating decision in March 1998, service connection was 
awarded for PTSD and a 30 percent evaluation was assigned 
effective from the November 6, 1995 date of claim. 

In June 1998, Dr. Bell opined that the veteran was totally 
and permanently disabled and was specifically unemployable 
due to PTSD.

On VA psychiatric examination in July 1998, the veteran 
reported going to the Veterans Center every two weeks.  He 
had great difficulties with depression, anger and intrusive 
thoughts.  He had been sleeping better during the last 6 
months.  He has some friends at local donut shop and he 
attended church.  It was opined that there had been an 
increase in nervousness and depression since the last 
examination.  On examination, the veteran was very frustrated 
and angry.  There were no hallucinations or delusions.  
Perception was poor.  Speech was spontaneous and goal 
directed.  Judgment was fair to good.  The veteran was 
oriented.  The impression was moderate PTSD and a GAF score 
of 55 was assigned.  

By rating decision in March 1999, a 50 percent evaluation was 
assigned effective from June 9, 1998, the date of receipt of 
Dr. Bell's recent statement. 

A March 1999 statement from Dr. Bell indicates that there had 
been further deterioration of the veteran's PTSD with 
continuing fixation of thought process.  There was additional 
memory loss and thought organization and context were 
incomplete.  Anger dominated the veteran's mood.  Dr. Bell 
still considered the veteran to be unemployable.  

A June 1999 VA psychiatric report shows that the veteran was 
neatly groomed.  He related well during the interview.  He 
admitted having suicidal thoughts but he had never attempted 
suicide.  He was oriented in all 4 spheres.  Mentation was 
slowed.  Social impairment was significant.  The assessment 
was PTSD and a GAF score of 55 was assigned.


Analysis

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent rating was assignable when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411.  

The Court has ruled that the three criteria for a 100 percent 
rating are each independent bases for awarding a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).  In other 
words, if the veteran is found to be demonstrably unable to 
obtain or retain employment, the regulations provide for a 
100 percent rating.

The "new" regulations pertaining to rating psychiatric 
disabilities are found in 38 C.F.R. § 4.130, Codes 9201-9440 
(2001) and are set forth in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  As discussed hereinbelow, the 
old rating criteria have been utilized in the evaluation of 
the veteran's PTSD as they are more favorable to the 
veteran's claim.

The veteran's service connected PTSD has been evaluated by 
the RO as being 30 percent disabling from the date of claim 
on November 6, 1995 and 50 percent disabling from June 9, 
1998.  The veteran contends that a higher evaluation is 
warranted from the date of original claim.  

The record during the pendency of this claim shows that the 
veteran has been unable to hold a full time job.  On the 
initial VA examination in December 1995, it was noted that 
the veteran had last worked full time 8 years before.  VA 
psychiatric examination reports from 1995 to 1999 show a 
clear pattern of extreme anger, frustration and depression 
being exhibited by the veteran.  Dr. Bell, a private 
physician, has opined that the veteran is totally and 
completely disabled and thereby unable to work due to PTSD 
symptoms.  GAF scores assigned to the veteran during this 
period are in the 55 range and reflect an individual who is 
unable to get along with co-workers.  A lack of 
concentration, memory and sleep disturbance have also been 
described. 

Based on the totality of the evidence, the Board finds that 
the veteran's symptoms and social and occupational adjustment 
dating from the filing of the instant claim on November 6, 
1995, to the current time, more nearly approximate the 
criteria for the assignment of a 100 percent evaluation for 
PTSD as the veteran has been demonstrably unable to obtain or 
retain employment.  This evidence therefore supports the 
assignment of a 100 percent evaluation under DC 9411 from the 
date of his claim on November 6, 1995, under the holding in 
Johnson, supra.  As this determination encompasses the entire 
period of time under adjudication, additional inquiry under 
Fenderson is not indicated.


ORDER

From November 6, 1995, entitlement to a 100 percent rating 
for the service connected PTSD is granted, subject to the law 
and regulations governing the award of monetary benefits.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

